Exhibit 10.4.0

FORM OF

RESTRICTED STOCK AGREEMENT

(2005 LTIP Version)

Restricted Stock Agreement (this “Agreement”), dated as of August 31, 2005 (the
“Grant Date”), between GrafTech International Ltd. (the “Corporation”)
and                     (the “Participant”).

BACKGROUND

Reference is made to the GrafTech International Ltd. 2005 Equity Incentive Plan
(the “Plan”). A copy of the Plan has been made available to the Participant and
the terms of the Plan are incorporated herein by reference.

The Plan allows the Corporation to provide rewards and incentives to, among
others, employees of the Company by, among other things, granting them shares of
Common Stock. The Board or the Compensation Committee has determined that it
would be in the best interest of the Corporation and its stockholders to grant
the Restricted Shares to the Participant under the Plan.

In consideration of the covenants contained herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Whenever capitalized terms are used in this Agreement, they shall have the
meanings set forth in this Agreement or, if not defined in this Agreement, as
set forth in the written employment agreement between the Participant and the
Corporation or a Subsidiary or, if not defined in this Agreement and if not
defined in such an employment agreement or there is no such employment
agreement, as set forth in the Plan.

“Cause” shall mean:

(i) gross neglect or willful and continuing refusal by the Participant to
substantially perform his or her duties or responsibilities for or owed to the
Company (other than due to death, Disability or Retirement);

(ii) breach by the Participant of his or her confidentiality obligations owed to
the Company;

(iii) willful engagement by the Participant in conduct which is demonstrably
injurious to the Company (including a breach by the Participant of his or her
confidentiality, non-competition or non-solicitation obligations owed to the
Company); or

(iv) conviction or plea of nolo contendere by the Participant to a felony or a
misdemeanor involving dishonesty or financial or economic wrongdoing (such as
fraud, embezzlement, insider trading, bribery, theft, price fixing, graft or
corrupt payments, perjury or false certification).



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF RESTRICTED SHARES

2.1 Grant of Restricted Shares. The Participant is hereby granted
                     shares of Common Stock subject to the restrictions and
conditions set forth in this Agreement. References in this Agreement to
“Restricted Shares” mean the shares of Common Stock granted hereby and any cash,
securities, rights or property distributed in respect thereof or issued in
exchange therefor (which shall be subject to the same restrictions and
provisions as such shares).

2.2 Value of Restricted Shares. The Fair Market Value of the Restricted Shares
at the close of trading on the Grant Date was $             per share.

2.3 Grant Information. The Restricted Shares have been granted under the Plan.
The Board or the Compensation Committee authorized the grant of the Restricted
Shares on August 31, 2005.

ARTICLE III

VESTING OF RESTRICTED SHARES

All of the Restricted Shares are unvested. Subject to Section 6.2, Restricted
Shares shall vest upon, but only upon, the earliest to occur of the events
described in Section 3.1, 3.2 or 3.3, in each case subject to the limitations
set forth in Section 3.4. Subject to Section 6.2, all unvested Restricted Shares
shall be forfeitable as set forth in Section 3.4 and shall be non-transferable
as set forth in Section 4.3. All vested Restricted Shares shall become
non-forfeitable and transferable at the time they first vest, although:

(i) transferability may be subject to pre-clearance, blackout, registration and
other restrictions under the Company’s insider trading and other compliance
policies and procedures;

(ii) transferability may be restricted under Section 4.4 until all Withholding
Requirements (as defined herein) are satisfied; and

(iii) transfers by executive officers should be reviewed in advance to determine
if there would be any potential liability for short-swing profits under
Section 16(b) of the Exchange Act.

3.1 Time Vesting. If not sooner vested and unless previously forfeited pursuant
to Section 3.4, one-third of the Restricted Shares shall vest at the close of
trading on August 31 of each of 2006, 2007 and 2008 if, and only if, the
Participant’s employment by the Company continues through such August 31,
respectively.

3.2 Accelerated Vesting. If not sooner vested and unless previously forfeited
pursuant to Section 3.4, all of the Restricted Shares shall vest upon the
occurrence of a Change in Control.

3.3 Discretionary Vesting. The Compensation Committee or the Board may
accelerate the vesting of any or all of the Restricted Shares at any time and
for any reason.

3.4 Effect of Termination of Employment and Other Events on Vesting; Forfeiture
of Unvested Restricted Shares. Unless otherwise determined by the Board or the
Compensation Committee and subject to Section 6.2, all unvested Restricted
Shares shall cease to vest and shall be forfeited upon the earliest to occur of:

(i) the time of notification of the termination of the Participant’s employment
by the Company for Cause or Detrimental Conduct;



--------------------------------------------------------------------------------

(ii) the date of the termination of the Participant’s employment by the Company
for any reason other than Cause or Detrimental Conduct or the date of the
Participant’s resignation from employment with the Company for any reason; or

(iii) the date on which the Board or the Compensation Committee takes such
action pursuant to Article V (or such later date as may be specified by the
Board or the Compensation Committee).

3.5 Effective Date of Termination of Employment or Retirement. For purposes
hereof, except as otherwise set forth in Section 3.4(i), the date of resignation
or termination of employment means the last date of actual employment, even if a
different date is used for administrative convenience in connection with
employee retirement, benefit or welfare plans.

ARTICLE IV

PROCEDURES AFFECTING RESTRICTED SHARES

4.1 Reversion to Treasury. All Restricted Shares which are forfeited shall
automatically (and without need for further action by the Corporation, the
Participant or any other person) revert to the Corporation and shall thereupon
constitute treasury shares subject to the Plan or some other plan of the
Corporation, as may be provided in the Plan or such other plan.

4.2 Delivery of Restricted Shares.

(i) The Restricted Shares will be delivered to the Participant in book entry
form by causing the Restricted Shares to be credited to the Participant’s
account at such brokerage firm as may be designated from time to time by the
Corporation to assist in the administration of the Plan (the “Broker”).

(ii) Restricted Shares will be delivered on or before the date on which they are
scheduled to vest; provided, however, that, if any Restricted Shares vest before
such date, such Restricted Shares shall be delivered reasonably promptly (as
determined by the Corporation) thereafter.

(iii) When Restricted Shares are delivered in book entry form, such delivery as
well as all subsequent transfers and other matters relating to such Restricted
Shares will be subject, in addition to all other provisions hereof, to the rules
and requirements imposed by the Broker and such administrative rules and
requirements as may be imposed by the Corporation. Prior to vesting, Restricted
Shares will be subject to stop transfer instructions given by the Corporation to
the Broker and the transfer agent for the Common Stock. Upon vesting of any
Restricted Shares, such stop transfer instructions will be terminated (except as
otherwise provided in connection with the Company’s insider trading and other
compliance policies and procedures and except to the extent that any Restricted
Shares may be sold pursuant to Section 4.4 to satisfy Withholding Requirements
(as defined in Section 4.4)). Upon forfeiture of any Restricted Shares, the
Broker and such transfer agent will be instructed to debit such Restricted
Shares from such account and return them to the Corporation.

(iv) Each book entry relating to Restricted Shares may include such restrictive
instructions in such forms as the Corporation may deem convenient, expedient,
necessary or appropriate relating to the restrictions under this Agreement,
applicable securities, tax or other laws or applicable rules of any securities
exchange or market.



--------------------------------------------------------------------------------

4.3 Transfer of Restricted Shares.

(i) Unvested Restricted Shares cannot be Transferred to any Person or entity or
for any purpose without the prior written consent of the Corporation. Any
attempt to effect a Transfer of unvested Restricted Shares without such consent
shall be null and void.

(ii) To the extent necessary (as determined by the Corporation) to permit resale
by the Participant of vested Restricted Shares, the Corporation will use
reasonable efforts to register the resale of such Restricted Shares under the
Securities Act, so long as the Corporation is permitted to do so on Form S-3 or
S-8 or a similar abbreviated form and subject to the terms and conditions set
forth in the Plan and such other reasonable or customary terms and conditions as
be may be imposed by the Corporation (including those relating to
indemnification by the Participant for errors or omissions from information
provided by the Participant).

4.4 Withholding of Taxes.

(i) The Company shall withhold or deduct from any or all payments or amounts due
to or held for the Participant, whether due from the Company or held in the
Participant’s account at the Broker, an amount (the “Withholding Amount”) equal
to all taxes (including unemployment (including FUTA), social security and
medical (including FICA), and other governmental charges of any kind as well as
income and other taxes) required to be withheld or deducted with respect to any
and all taxable income and other amounts attributable to the Restricted Shares
(the “Withholding Requirement”).

(ii) The Withholding Amount shall be determined by the Company.

(iii) The timing of withholding or deduction from such payments or amounts shall
be determined by the Company; provided, however, that, if such taxes are
required to be paid to a tax or other governmental authority before such
withholding or deduction is made, then the Company shall pay such taxes when due
as agent for the Participant and shall be entitled to reimbursement therefor
from such payments or amounts, or otherwise.

(iv) The Corporation may restrict transfer of any or all vested Restricted
Shares until all Withholding Requirements are satisfied.

(v) Unless the Participant has made or makes a timely election pursuant to
Section 83(b) of the Code, the Participant authorizes the Corporation and the
Broker to:

(A) sell, on his or her behalf and for his or her account, from time to time and
at any time as the Corporation or the Broker may deem necessary, appropriate,
convenient or expedient to satisfy each Withholding Requirement or to reimburse
the Company in respect thereof, a sufficient number of Restricted Shares (as
determined by the Corporation or the Broker) so that the net proceeds from such
sale equal or exceed the applicable Withholding Amount; and

(B) use the net proceeds to satisfy such Withholding Requirement (with any
excess net proceeds to be paid to or deposited in an account of the
Participant).

(vi) If the Participant has made or makes an election pursuant to Section 83(b)
of the Code, he or she shall immediately file a copy thereof with the Company
and upon demand by the Company make a cash payment to the Company equal to any
Withholding Amount in respect thereof.



--------------------------------------------------------------------------------

(vii) In connection with any sale of Restricted Shares pursuant to this
Section 4.4, the Participant agrees that:

(A) such sale may be aggregated with sales of restricted stock granted to other
participants under the Plan or other plans of the Company;

(B) such aggregated sales may be made from time to time in one or more
installments at any time;

(C) such aggregated sales may be made over time as the Corporation or the Broker
may deem necessary, appropriate, convenient or expedient with a view toward
avoidance or minimization of disruption of the market for the Common Stock,
administrative convenience, minimization of costs and expenses or other factors;
and

(D) the net proceeds from such aggregated sales and the sale prices of the
shares sold may be allocated among such Restricted Shares and other shares of
restricted stock and the Participant and such other participants as the
Corporation or the Broker may deem reasonable.

(viii) The Participant understands that:

(A) different Withholding Requirements may arise at different times based on
time of delivery or vesting of Restricted Shares, tax elections or other
factors;

(B) different Withholding Requirements may be based on different values
attributable to the Restricted Shares at such times or otherwise based on
applicable tax laws, changes in the financial performance or prospects of the
Company, changes in market or economic conditions or other factors;

(C) it may not be practicable or permissible to sell Restricted Shares to
satisfy each Withholding Requirement at the time due because of rules and
requirements of the Broker, administrative rules and requirements of the
Company, restrictions under the Company’s insider trading and other compliance
policies and procedures, potential liability for short-swing profits under
Section 16(b) of the Exchange Act, applicable securities, tax or other laws,
applicable rules of any securities exchange or market, or other factors; and

(D) as a result, Restricted Shares may be sold at times and values that differ,
potentially significantly, from those applicable to such Withholding Requirement
and that such differences can result in gains or losses, potentially
significant, relative to those values and capital gains and losses for tax
purposes in addition to the taxes described in Section 4.4(i).

(ix) The Participant hereby appoints each officer and assistant officer of the
Corporation to be the Participant’s true and lawful agent, proxy and
attorney-in-fact, with full power of substitution and re-substitution (each, an
“attorney-in-fact” and, together, the “attorneys-in-fact”), to take, cause to be
taken and authorize the taking of any and all actions (including the giving of
instructions to sell and the approval of confirmations), to incur, cause to be
incurred and authorize the incurrence of any and all costs and expenses
(including brokerage commissions), to undertake, cause to be undertaken and
authorize the undertaking of any and all obligations and to execute,
acknowledge, file, publish and deliver, cause to be executed, acknowledged,
filed, published and delivered and authorize the execution, acknowledgement,
filing, publication and delivery of any and all agreements, instruments and
documents (including stock powers, account agreements and related documents, and
wire transfer instructions) which any such attorney-in-fact may deem necessary,
appropriate, convenient or expedient to sell Restricted Shares, on behalf and
for the account of the Participant, to generate net proceeds to satisfy any and
all Withholding Requirements, to use net proceeds in satisfaction thereof and to
otherwise give effect to the intent and purposes of this Section 4.4, all in the
name of the Participant, any such attorney-in-fact, the Corporation or any
Subsidiary and all at such times, in such manners, in such amounts, on such
exchanges or markets, on such terms, through such brokers, dealers and accounts
and otherwise as any such



--------------------------------------------------------------------------------

attorney-in-fact may determine in his or her sole and absolute discretion, and
hereby grants to each attorney-in-fact the full power and authority to do any
and all things necessary, convenient, expedient or appropriate in connection
therewith. This power of attorney shall not be affected in any manner by reason
of the execution, at any time, of other powers of attorney by the Participant in
favor of persons other than the attorneys-in-fact named herein and shall not be
affected by the subsequent death, disability or incompetence of the Participant.
This power of attorney is irrevocable and coupled with an interest and shall
remain in effect until all Withholding Requirements have been fully and
unconditionally satisfied. All persons dealing with any of the attorneys-in-fact
may assume that this power of attorney has not been revoked and may be relied
upon.

(x) The Participant acknowledges and agrees that neither the Company, the Broker
nor any of their respective affiliates, control persons, directors, officers,
employees, representatives or agents shall have any liability or obligation for
any losses, damages, costs or expenses of any kind or under any theory arising
out of or in connection with any action taken or omitted to be taken or any
delay in taking any action pursuant to or contemplated by this Section 4.4
(including the determination of any Withholding Amount or the time when any
Withholding Requirement is required to be satisfied or any sale of or delay in
selling or failure to sell or the price, terms or conditions of sale of any or
all of the Restricted Shares), including any liability for any claim that the
Participant could have made more or lost less in connection therewith or for any
capital gain or loss due to the difference in time between the triggering of a
Withholding Requirement and the resale of Restricted Shares in respect thereof
or for violations of insider trading or other laws or for incurrence of
liability for short-swing profits under Section 16(b) of the Exchange Act,
except to the extent that a court of competent jurisdiction determines by final
and nonappealable judgment that any such losses, damages, costs or expenses
resulted from actions taken or omitted to be taken by them in bad faith or from
their gross negligence or willful misconduct. References in this Section 4.4 to
“selling” and correlative terms include all activities related thereto,
including placement and execution of sell orders, selection of brokers and
dealers, delivery of share certificates, receipt of proceeds and payment of fees
and commissions.

(xi) The provisions hereof regarding sale of Restricted Shares to satisfy
Withholding Requirements are also intended to constitute a trading plan within
the meaning of Rule 10b5-1 under Securities Act.

(xii) The Participant accepts this Agreement and the Restricted Shares subject
to, and agrees to assume, the limitations, risks and responsibilities inherent
with respect to the Restricted Shares, including those mentioned in this
Agreement.

ARTICLE V

FORFEITURE

Notwithstanding anything contained herein to the contrary, if the Participant
engages in Detrimental Conduct, then the Compensation Committee or the Board
shall have the right, in its sole and good faith judgment, to suspend
(temporarily or permanently) the vesting of any or all of the Restricted Shares,
extend the date for such vesting, suspend (temporarily or permanently) the
Transferability of any or all of the Restricted Shares, require the forfeiture
of any or all of the Restricted Shares then held by the Participant or his
affiliates or related parties, or take any other actions in respect of any or
all of the Restricted Shares or this Agreement.



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Notices. All notices to a party must be given in writing and shall be deemed
to have been duly given when delivered by hand or three days after deposited in
the mail, postage prepaid or, in the case of telecopy or email notice, when
received, addressed as follows or to such other address as to which the intended
receiving party shall have duly given notice to the notifying party hereunder:

 

  (i)

If to the Company, to the following address:

GrafTech International Ltd.

Brandywine West Building, Suite 301

1521 Concord Pike

Wilmington, Delaware 19803

Attn: General Counsel

Telecopy: (302) 778-8238

Email: karen.narwold@graftech.com

with a copy to:

UCAR Carbon Company Inc.

12900 Snow Road

Parma, Ohio 44130

Attn: Human Resources

Telecopy: (216) 676-2143

Email: james.pegram@graftech.com

 

  (ii)

If to the Participant, to his or her most recent primary residential address or
business telecopy or email address as shown on the records of the Company.

Amendments and Conflicting Agreements. This Agreement may be amended by a
written instrument executed by the parties which specifically states that it is
amending this Agreement or by a written instrument executed by the Corporation
which so states if such amendment is not adverse to the Participant or relates
to administrative matters. Subject to the next sentence, if there is a conflict
or inconsistency between this Agreement and the Plan, the Plan shall govern.
Notwithstanding anything contained herein or in the Plan to the contrary, to the
extent that any severance agreement (including any agreement related to a change
in control of the Corporation, however defined) provides rights, terms or
conditions that are more favorable to the Participant than those provided in
this Agreement or the Plan, such more favorable rights, terms and conditions
shall govern.

6.3 Governing Law and Interpretation. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein without regard to the
conflicts of law principles thereof. Whenever the word “including” is used
herein, it shall be deemed to be followed by the phrase “without limitation”.
Unless otherwise specified herein, all determinations, consents, elections and
other decisions by the Company, the Board, the Compensation Committee or the
Broker may be made, withheld or delayed in its sole and absolute discretion.



--------------------------------------------------------------------------------

6.4 Internal Revenue Code Section 409A. The parties recognize that certain
provisions of this Agreement may be affected by Section 409A and agree to
negotiate in good faith to amend this Agreement with respect to any changes
necessary or advisable to comply with Section 409A. To the extent that the
Participant incurs any penalty for violations of Section 490A, the Company shall
indemnify the Participant therefor.

6.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

6.6 Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same instrument and which will be deemed effective
whether received in original form or by telecopy or other electronic means.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

 

PARTICIPANT       GRAFTECH INTERNATIONAL LTD.         By:     Signed       Name:
            Title:    



--------------------------------------------------------------------------------

This page intentionally blank



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

(2005 Plan Version)

This Restricted Stock Agreement (this “Agreement”), is entered into as of
October 23, 2006 (the “Grant Date”), between GrafTech International Ltd. (the
“Corporation”) and EMPLOYEE (the “Participant”) pursuant to the GrafTech
International Ltd. 2005 Equity Incentive Plan (the “Plan”) .

BACKGROUND

The Plan allows the Corporation to provide rewards and incentives to employees
of the Company by granting them shares of Common Stock. The Board or the
Compensation Committee has determined that it would be in the best interest of
the Corporation and its stockholders to grant the Restricted Shares to the
Participant under the Plan.

In consideration of the covenants contained herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Whenever capitalized terms are used in this Agreement, they shall have the
meanings set forth in this Agreement or, if not defined in this Agreement, as
set forth in the written employment agreement between the Participant and the
Company or, if not defined in this Agreement and if not defined in such an
employment agreement or there is no such employment agreement, as set forth in
the Plan. A copy of the Plan has been made available to the Participant and the
terms of the Plan are incorporated herein by reference.

“Cause” shall mean:

(i) gross neglect or willful and continuing refusal by the Participant to
substantially perform his or her duties or responsibilities for or owed to the
Company (other than due to death, Disability or Retirement);

(ii) breach by the Participant of his or her confidentiality obligations owed to
the Company;

(iii) willful engagement by the Participant in conduct which is demonstrably
injurious to the Company (including a breach by the Participant of his or her
confidentiality, non-competition or non-solicitation obligations owed to the
Company); or



--------------------------------------------------------------------------------

(iv) conviction or plea of nolo contendere by the Participant to a felony or a
misdemeanor involving dishonesty or financial or economic wrongdoing (such as
fraud, embezzlement, insider trading, bribery, theft, price fixing, graft or
corrupt payments, perjury or false certification).

ARTICLE II

GRANT OF RESTRICTED SHARES

2.1 Grant of Restricted Shares. The Participant is hereby granted XXXX shares of
Common Stock subject to the restrictions and conditions set forth in this
Agreement. References in this Agreement to “Restricted Shares” mean the shares
of Common Stock granted hereby and any cash, securities, rights or property
distributed in respect thereof or issued in exchange therefor (which shall be
subject to the same restrictions and provisions as such shares).

2.2 Value of Restricted Shares. The Fair Market Value of the Restricted Shares
at the close of trading on the Grant Date was $6.14 per share.

ARTICLE III

VESTING OF RESTRICTED SHARES

All of the Restricted Shares are unvested. Subject to Section 6.2, Restricted
Shares shall vest at such times as described in, and to the extent provided in,
Section 3.1 or 3.2, in each case subject to the limitations set forth in
Section 3.3. Subject to Section 6.2, all unvested Restricted Shares shall be
forfeitable as set forth in Section 3.3 and shall be non-transferable as set
forth in Section 4.2. All vested Restricted Shares shall become non-forfeitable
and transferable at the time they first vest, although:

(i) transferability may be subject to pre-clearance, blackout, registration and
other restrictions under the Company’s insider trading and other compliance
policies and procedures;

(ii) transferability may be restricted under Section 4.3 until all Withholding
Requirements (as defined herein) are satisfied; and

(iii) transfers by executive officers should be reviewed in advance to determine
if there would be any potential liability for short-swing profits under
Section 16(b) of the Exchange Act.

3.1 Vesting. To the extent not sooner vested and unless previously forfeited
pursuant to Section 3.3, all unvested Restricted Shares shall vest at the close
of trading on February 26, 2010; provided that:

(i) if the Company obtains its 2007 free cash flow target for the Company as a
whole as established by the Board or one of its authorized committees pursuant
to the GrafTech International Ltd. Incentive Compensation Plan (the



--------------------------------------------------------------------------------

“ICP”) in effect for 2007, then one-third of the Restricted Shares shall vest
under this Section on at the close of business on February 29, 2008;

(ii) if the Company obtains its 2008 free cash flow target for the Company as a
whole as established by the Board or one of its authorized committees pursuant
to the ICP in effect for 2008, then one-third of the Restricted Shares shall
vest under this Section on at the close of business on February 27, 2009.

3.2 Change in Control. Unless previously forfeited pursuant to Section 3.3, all
unvested Restricted Shares shall vest upon the occurrence of a Change in
Control.

3.3 Effect of Termination of Employment and Other Events on Vesting; Forfeiture
of Unvested Restricted Shares. Unless otherwise determined by the Board or the
Compensation Committee and subject to Section 6.2, all unvested Restricted
Shares shall cease to vest and shall be forfeited upon the earliest to occur of:

(i) the time of notification of the termination of the Participant’s employment
by the Company for Cause or Detrimental Conduct;

(ii) the date Participant’s employment with the Company terminates for any
reason including resignation, retirement, disability or death; or

(iii) the date on which the Board or the Compensation Committee takes such
action pursuant to Article V (or such later date as may be specified by the
Board or the Compensation Committee).

3.4 Effective Date of Termination of Employment or Retirement. For purposes
hereof, except as otherwise set forth in Section 3.3(i), the date of resignation
or termination of employment means the last date of actual employment, even if a
different date is used for administrative convenience in connection with
employee retirement, benefit or welfare plans.

ARTICLE IV

PROCEDURES AFFECTING RESTRICTED SHARES

4.1 Delivery of Restricted Shares.

(i) The Restricted Shares will be delivered to the Participant in book entry or
other electronic form by causing the Restricted Shares to be credited to an
account for the Participant maintained by the Corporation’s transfer agent or as
may otherwise be designated from time to time by the Corporation to assist in
the administration of the Plan (the “Participant’s Account”).



--------------------------------------------------------------------------------

(ii) Restricted Shares will be credited to Participant’s Account on or before
the date on which they are scheduled to vest; provided, however, that, if any
Restricted Shares vest before such date, such Restricted Shares shall be
credited reasonably promptly (as determined by the Corporation) thereafter.

(iii) Upon vesting, the vested Restricted Shares shall be delivered to the
Participant, at the Corporations option, in book entry form, by direct
registration with the Corporation’s transfer agent, or by a stock certificate.
Such Restricted Stock shall be subject to such stop transfer instructions as
provided in connection with the Company’s insider trading and other compliance
policies and procedures and except to the extent that any Restricted Shares may
be sold pursuant to Section 4.3 to satisfy Withholding Requirements (as defined
in Section 4.3)). Upon forfeiture of any Restricted Shares, the Broker and such
transfer agent will be instructed to debit such Restricted Shares from
Participant’s Account and return them to the Corporation.

(iv) Each book entry relating to Restricted Shares may otherwise include such
restrictive instructions in such forms as the Corporation may deem convenient,
expedient, necessary or appropriate relating to the restrictions under this
Agreement, applicable securities, tax or other laws or applicable rules of any
securities exchange or market.

4.2 Transfer of Restricted Shares.

(i) Unvested Restricted Shares cannot be Transferred to any Person or entity or
for any purpose without the prior written consent of the Corporation. Any
attempt to effect a Transfer of unvested Restricted Shares without such consent
shall be null and void.

(ii) To the extent necessary (as determined by the Corporation) to permit resale
by the Participant of vested Restricted Shares, the Corporation will use
reasonable efforts to register the resale of such Restricted Shares under the
Securities Act, so long as the Corporation is permitted to do so on Form S-3 or
S-8 or a similar abbreviated form and subject to the terms and conditions set
forth in the Plan and such other reasonable or customary terms and conditions as
be may be imposed by the Corporation (including those relating to
indemnification by the Participant for errors or omissions from information
provided by the Participant).

4.3 Withholding of Taxes.

(i) The Company shall withhold or deduct from any or all payments or amounts due
to or held for the Participant, whether due from the Company or held in the
Participant’s Account, an amount (the “Withholding Amount”) equal to all taxes
(including social security and medicare, and other governmental charges of any
kind as well as income and other taxes) required to be withheld or deducted with
respect to any and all taxable income and other amounts attributable to the
Restricted Shares (the “Withholding Requirement”).



--------------------------------------------------------------------------------

(ii) The Withholding Amount shall be determined by the Company.

(iii) The timing of withholding or deduction from such payments or amounts shall
be determined by the Company; provided, however, that, if such taxes are
required to be paid to a tax or other governmental authority before such
withholding or deduction is made, then the Company shall pay such taxes when due
as agent for the Participant and shall be entitled to reimbursement therefor
from such payments or amounts, or otherwise.

(iv) The Corporation may restrict transfer of any or all vested Restricted
Shares until all Withholding Requirements are satisfied.

(v) Unless the Participant has made or makes a timely election pursuant to
Section 83(b) of the Code, the Participant authorizes the Corporation and the
Broker to:

(A) sell, on his or her behalf and for his or her account, from time to time and
at any time as the Corporation or the Broker may deem necessary, appropriate,
convenient or expedient to satisfy each Withholding Requirement or to reimburse
the Company in respect thereof, a sufficient number of Restricted Shares (as
determined by the Corporation or the Broker) so that the net proceeds from such
sale equal or exceed the applicable Withholding Amount; and

(B) use the net proceeds to satisfy such Withholding Requirement (with any
excess net proceeds to be paid to or deposited in an account of the
Participant).

(vi) If the Participant has made or makes an election pursuant to Section 83(b)
of the Code, he or she shall immediately file a copy thereof with the Company
and upon demand by the Company make a cash payment to the Company equal to any
Withholding Amount in respect thereof.

(vii) In connection with any sale of Restricted Shares pursuant to this
Section 4.3, the Participant agrees that:

(A) such sale may be aggregated with sales of restricted stock granted to other
participants under the Plan or other plans of the Company;

(B) such aggregated sales may be made from time to time in one or more
installments at any time;

(C) such aggregated sales may be made over time as the Corporation or the Broker
may deem necessary, appropriate, convenient or expedient with a view toward
avoidance or minimization of disruption of the market for the Common Stock,
administrative convenience, minimization of costs and expenses or other factors;
and



--------------------------------------------------------------------------------

(D) the net proceeds from such aggregated sales and the sale prices of the
shares sold may be allocated among such Restricted Shares and other shares of
restricted stock and the Participant and such other participants as the
Corporation or the Broker may deem reasonable.

(viii) The Participant understands that:

(A) different Withholding Requirements may arise at different times based on
time of delivery or vesting of Restricted Shares, tax elections or other
factors;

(B) different Withholding Requirements may be based on different values
attributable to the Restricted Shares at such times or otherwise based on
applicable tax laws, changes in the financial performance or prospects of the
Company, changes in market or economic conditions or other factors;

(C) it may not be practicable or permissible to sell Restricted Shares to
satisfy each Withholding Requirement at the time due because of rules and
requirements of the Broker, administrative rules and requirements of the
Company, restrictions under the Company’s insider trading and other compliance
policies and procedures, potential liability for short-swing profits under
Section 16(b) of the Exchange Act, applicable securities, tax or other laws,
applicable rules of any securities exchange or market, or other factors; and

(D) as a result, Restricted Shares may be sold at times and values that differ,
potentially significantly, from those applicable to such Withholding Requirement
and that such differences can result in gains or losses, potentially
significant, relative to those values and capital gains and losses for tax
purposes in addition to the taxes described in Section 4.3(i).

(ix) The Participant hereby appoints each officer and assistant officer of the
Corporation to be the Participant’s true and lawful agent, proxy and
attorney-in-fact, with full power of substitution and re-substitution (each, an
“attorney-in-fact” and, together, the “attorneys-in-fact”), to take, cause to be
taken and authorize the taking of any and all actions (including the giving of
instructions to sell and the approval of confirmations), to incur, cause to be
incurred and authorize the incurrence of any and all costs and expenses
(including brokerage commissions), to undertake, cause to be undertaken and
authorize the undertaking of any and all obligations and to execute,
acknowledge, file, publish and deliver, cause to be executed, acknowledged,
filed, published and delivered and authorize the execution, acknowledgement,
filing, publication and delivery of any and all agreements, instruments and
documents (including stock powers, account agreements and related documents, and
wire transfer instructions) which any such attorney-in-fact may deem necessary,
appropriate, convenient or expedient to sell Restricted Shares, on behalf and
for the account of the Participant, to generate net proceeds to satisfy any and
all Withholding Requirements, to use net proceeds in satisfaction thereof and to
otherwise give effect to the intent and purposes of this Section 4.3, all in the
name of the Participant, any such attorney-in-fact,



--------------------------------------------------------------------------------

the Corporation or any Subsidiary and all at such times, in such manners, in
such amounts, on such exchanges or markets, on such terms, through such brokers,
dealers and accounts and otherwise as any such attorney-in-fact may determine in
his or her sole and absolute discretion, and hereby grants to each
attorney-in-fact the full power and authority to do any and all things
necessary, convenient, expedient or appropriate in connection therewith. This
power of attorney shall not be affected in any manner by reason of the
execution, at any time, of other powers of attorney by the Participant in favor
of persons other than the attorneys-in-fact named herein and shall not be
affected by the subsequent death, disability or incompetence of the Participant.
This power of attorney is irrevocable and coupled with an interest and shall
remain in effect until all Withholding Requirements have been fully and
unconditionally satisfied. All persons dealing with any of the attorneys-in-fact
may assume that this power of attorney has not been revoked and may be relied
upon.

(x) The Participant acknowledges and agrees that neither the Company, the Broker
nor any of their respective affiliates, control persons, directors, officers,
employees, representatives or agents shall have any liability or obligation for
any losses, damages, costs or expenses of any kind or under any theory arising
out of or in connection with any action taken or omitted to be taken or any
delay in taking any action pursuant to or contemplated by this Section 4.3
(including the determination of any Withholding Amount or the time when any
Withholding Requirement is required to be satisfied or any sale of or delay in
selling or failure to sell or the price, terms or conditions of sale of any or
all of the Restricted Shares), including any liability for any claim that the
Participant could have made more or lost less in connection therewith or for any
capital gain or loss due to the difference in time between the triggering of a
Withholding Requirement and the resale of Restricted Shares in respect thereof
or for violations of insider trading or other laws or for incurrence of
liability for short-swing profits under Section 16(b) of the Exchange Act,
except to the extent that a court of competent jurisdiction determines by final
and nonappealable judgment that any such losses, damages, costs or expenses
resulted from actions taken or omitted to be taken by them in bad faith or from
their gross negligence or willful misconduct. References in this Section 4.3 to
“selling” and correlative terms include all activities related thereto,
including placement and execution of sell orders, selection of brokers and
dealers, delivery of share certificates, receipt of proceeds and payment of fees
and commissions.

(xi) The provisions hereof regarding sale of Restricted Shares to satisfy
Withholding Requirements are also intended to constitute a trading plan within
the meaning of Rule 10b5-1 under Securities Act.

(xii) The Participant accepts this Agreement and the Restricted Shares subject
to, and agrees to assume, the limitations, risks and responsibilities inherent
with respect to the Restricted Shares, including those mentioned in this
Agreement.



--------------------------------------------------------------------------------

ARTICLE V

FORFEITURE

Notwithstanding anything contained herein to the contrary, if the Participant
engages in Detrimental Conduct, then the Compensation Committee or the Board
shall have the right, in its sole and good faith judgment, to suspend
(temporarily or permanently) the vesting of any or all of the Restricted Shares,
extend the date for such vesting, suspend (temporarily or permanently) the
Transferability of any or all of the Restricted Shares, require the forfeiture
of any or all of the Restricted Shares then held by the Participant or his
affiliates or related parties, or take any other actions in respect of any or
all of the Restricted Shares or this Agreement.

ARTICLE VI

MISCELLANEOUS

6.1 Notices. All notices to a party must be given in writing and shall be deemed
to have been duly given when delivered by hand or three days after deposited in
the mail, postage prepaid or, in the case of telecopy or email notice, when
received, addressed as follows or to such other address as to which the intended
receiving party shall have duly given notice to the notifying party hereunder:

 

  (i)

If to the Company, to the following address:

GrafTech International Ltd.

12900 Snow Road

Parma, Ohio 44130

Attn: General Counsel

Telecopy: (216) 676-2426

with a copy to:

UCAR Carbon Company Inc.

12900 Snow Road

Parma, Ohio 44130

Attn: Human Resources

Telecopy: (216) 676-2143

Email: james.pegram@graftech.com

 

  (ii)

If to the Participant, to his or her most recent primary residential address or
business telecopy or email address as shown on the records of the Company.

6.2 Amendments and Conflicting Agreements. This Agreement may be amended by a
written instrument executed by the parties which specifically states that it is
amending this Agreement or by a written instrument executed by the Corporation
which so states if such amendment is not adverse to the Participant or relates
to administrative matters. Subject to the next sentence, if there is a conflict
or inconsistency between this Agreement and the Plan, the Plan shall govern.
Notwithstanding anything contained herein or in the Plan to the contrary, to the
extent that any severance agreement



--------------------------------------------------------------------------------

(including any agreement related to a change in control of the Corporation,
however defined) provides rights, terms or conditions that are more favorable to
the Participant than those provided in this Agreement or the Plan, such more
favorable rights, terms and conditions shall govern.

6.3 Governing Law and Interpretation. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein without regard to the
conflicts of law principles thereof. Whenever the word “including” is used
herein, it shall be deemed to be followed by the phrase “without limitation”.
Unless otherwise specified herein, all determinations, consents, elections and
other decisions by the Company, the Board, the Compensation Committee or the
Broker may be made, withheld or delayed in its sole and absolute discretion.

6.4 Internal Revenue Code Section 409A. The parties recognize that certain
provisions of this Agreement may be affected by Section 409A of the Code and
agree to negotiate in good faith to amend this Agreement with respect to any
changes necessary or advisable to comply with Section 409A. To the extent that
the Participant incurs any taxes imposed to the extent caused by the Company’s
failure to comply with the provisions of Section 409A of the Code, the Company
shall indemnify the Participant therefor.

6.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

6.6 Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same instrument and which will be deemed effective
whether received in original form or by telecopy or other electronic means.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

 

PARTICIPANT       GRAFTECH INTERNATIONAL LTD.         By:   /s/ Craig S. Shular
Signed       Name:   Craig S. Shular         Title:   President & CEO